DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on September 23, 2021.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Y. Mah (Reg. No. 41,426) on April 01, 2022.
The application has been amended as follows: 
In Claims:
Claim 13 (Cancelled)
Claim 21 (Currently Amended) The computer system of claim 14, wherein the computer system is further configured to:
cause one or more predetermined actions to be taken in response to determining that one or more of the calls were made by spoofing the particular telephone number;
wherein the one or more predetermined actions comprise: notifying the party which is authorised to use the particular telephone number that calls are being made by spoofing that telephone number.
(END OF AMENDMENT)

Allowable Subject Matter
Claims 1-12, and 14-21 are allowed, and they have been renumbered as 1-20, respectively.

The following is an examiner’s statement of reasons for allowance: 
With regard to independent claim 1, 14, and 15, VanBlon et al. (US 2020/0162610) discloses a method of determining that the user-specific signature is associated with a valid signature.  VanBlon et al. also discloses a caller ID spoofing (paragraph 0013).  VanBlon et al. further discloses if a caller’s number is determined to be associated with a number in one of the databases, a recipient is alerted (paragraph 0014).  This teaching of VanBlon et al. reads on “identifying a plurality of calls that have been made by a particular telephone number to telephone numbers in the telephone network” of claim language.  However, VanBlon et al. does not expressly disclose determining whether a sequence in which the calls were placed corresponds to a correct order for calling those telephone numbers, the correct order being determined based on a predetermined order for calling telephone numbers in the telephone network; and determining that one or more of the calls were made by spoofing the particular 10telephone number if the sequence in which the calls were placed does not correspond to a correct order.
Similarly, Botner et al. (US 10,601,986) discloses call screening service for communication devices.  Botner et al. further discloses scam caller often seeks to dial calls which as the same three, four, five, six, etc. digits in a sequential manner (col. 17, lines 52-65).  This teaching of Botner et al. reads on “determining a sequence in which calls were placed” of claim language.  However, Botner et al. does not expressly disclose “determining whether a sequence in which the calls were placed corresponds to a correct order for calling those telephone numbers, the correct order being determined based on a predetermined order for calling telephone numbers in the telephone network; and determining that one or more of the calls were made by spoofing the particular 10telephone number if the sequence in which the calls were placed does not correspond to a correct order.”           
As discussed above, none of the references, taken either alone, or in combination disclose “determining whether a sequence in which the calls were placed corresponds to a correct order for calling those telephone numbers, the correct order being determined based on a predetermined order for calling telephone numbers in the telephone network; and determining that one or more of the calls were made by spoofing the particular 10telephone number if the sequence in which the calls were placed does not correspond to a correct order.”
Therefore, the Examiner allows independent claims 1, 14, and 15 at least for the above reasons, in combination with all other features recited within claims. 
Claims 2-12, and 16-21 depend either directly or indirectly upon independent claims 1 and 14.  Therefore, they are also allowed by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644